Citation Nr: 0334358	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition, to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a bilateral 
shoulder condition, to include as a result of an undiagnosed 
illness.  

3.  Entitlement to service connection for muscle cramps, to 
include as a result of an undiagnosed illness.

4.  Entitlement to service connection for a back condition, 
claimed as degenerative disc disease of the lumbar spine, to 
include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a bilateral knee 
condition, claimed as chondromalacia, to include as a result 
of an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as a result of an undiagnosed illness.

7.  Entitlement to service connection for a skin condition, 
claimed as eczema, to include as a result of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The veteran's claims of entitlement to service connection for 
a back condition, a bilateral knee condition, a skin 
condition, and fatigue will be addressed in the REMAND 
portion of the instant decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served in the Southwest Asia Theater of 
Operations from October 1990 to March 1991.  He received the 
Southwest Asia Campaign Medal with one star.   

3.  Muscle cramps are not attributed to a known diagnosis.  

4.  Chronic bilateral ankle discomfort is not attributed to a 
known diagnosis.

5.  Chronic shoulder discomfort is not attributed to a known 
diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
muscle cramps as due to an undiagnosed illness have been met. 
38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).

2.  The criteria for entitlement to service connection for a 
bilateral ankle condition as due to an undiagnosed illness 
have been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2003).

3.  The criteria for entitlement to service connection for a 
bilateral shoulder condition as due to an undiagnosed illness 
have been met. 38 U.S.C.A. §§ 1110, 1117, 1118, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the VCAA and/or previously existing law is 
not necessary. 


Laws and regulations

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the VEBEA, Pub. L. No. 107-103, 115 Stat. 
976 (2001).

In the instant case, the veteran's claims were pending on 
March 1, 2002, and thus, the new regulations apply.  As they 
are found to be more favorable to the veteran and in light of 
the Board's decision to grant the three claims addressed in 
this portion of the decision, to proceed in adjudicating 
these claims does not, therefore, prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. 
§ 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The veteran has attributed the disabilities for which he 
seeks service connection to his period of active duty 
service.  Specifically, he claims that he suffers from muscle 
cramps, a bilateral ankle condition, and a bilateral shoulder 
condition as a result of his service in the Persian Gulf.

The veteran's service personnel record indicates that the 
veteran received the Southwest Asia Campaign Medal with one 
star. The veteran served in the Southwest Asia Theater of 
Operations, from October 1990 to March 1991.    

A.  Entitlement to service connection for muscle cramps as 
due to an undiagnosed illness.

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for muscle cramps as a disability due to an undiagnosed 
illness, is warranted.  In this regard, service medical 
records contain complaints of muscle strain and right thigh 
pain in May 1989, July 1989, and November 1991.  The 
veteran's separation examination in February 1992, was devoid 
of any findings with respect to muscle cramps as was a 
September 1993 examination.

While VA outpatient treatment records dated between 1996 and 
1999 were devoid of any complaints of specific muscle cramps, 
the veteran was diagnosed with subjective muscle cramps upon 
VA joints examination in February 2000.  The examiner 
indicated that these cramps do keep the veteran from doing 
any heavy work on the loading dock.

In the instant case, the veteran, a Persian Gulf veteran, has 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  Signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to, muscle pain and joint pain. 38 C.F.R. § 3.317(b).  
As the disability at issue, i.e. muscle cramps, does not have 
an established current medical diagnosis, it constitutes an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Based upon the 
foregoing, and affording the veteran all reasonable doubt, 
the Board finds that service connection for muscle cramps as 
due to an undiagnosed illness, is warranted. 38 C.F.R. 
§ 3.102.

B.  Entitlement to service connection for a bilateral ankle 
condition as due to an undiagnosed illness.

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for a bilateral ankle condition as a disability due to an 
undiagnosed illness, is warranted.  In this regard, the 
veteran's service medical records do indicate the veteran 
complained of twisting his right foot while playing 
basketball in July 1989.  X-rays were negative.  The 
veteran's February 1992 separation examination was devoid of 
any diagnoses of a bilateral ankle condition, as was a 
September 1993 examination conducted in connection with the 
Reserves.

While VA outpatient treatment records dated between 1996 and 
1999 are devoid of any complaints or diagnoses referable to 
the veteran's ankles, the veteran was diagnosed with chronic 
ankle discomfort around the lateral malleolus upon VA joints 
examination in February 2000.  The examiner indicated there 
was no definite abnormality.

In the instant case, the veteran, a Persian Gulf veteran, has 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  Signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to, muscle pain and joint pain. 38 C.F.R. § 3.317(b).  
As the disability at issue, i.e. a bilateral ankle condition, 
does not have an established current medical diagnosis, it 
constitutes an undiagnosed illness due to the veteran's Gulf 
War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Based upon the foregoing, and affording the veteran all 
reasonable doubt, the Board finds that service connection for 
a bilateral ankle condition as due to an undiagnosed illness, 
is warranted. 38 C.F.R. § 3.102.  


C.  Entitlement to service connection for a bilateral 
shoulder condition as due to an undiagnosed illness.

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for a bilateral shoulder condition as a disability due to an 
undiagnosed illness, is warranted.  In this regard, the 
veteran's service medical records do indicate he complained 
of left shoulder pain in connection with a basketball injury 
in July 1991 and trapezius muscle pain in October 1991.  The 
veteran's February 1992 separation examination, however; was 
negative for any findings of a bilateral shoulder condition.  
Similarly, a September 1993 examination conducted in 
connection with the Reserves was also negative.

VA outpatient treatment records dated between 1996 and 1998 
show the veteran sought medical assistance for right shoulder 
pain.  In 1996, the veteran reported that his right shoulder 
was tender as a result of doing push-ups.  He was diagnosed 
with right shoulder bursitis.  Subsequent treatment records 
note the veteran repeatedly complained of right shoulder 
pain, however; he reported no further incidents of trauma or 
injury.  In 1997, only a history of bursitis was noted and in 
December 1998, the veteran was simply diagnosed with right 
shoulder pain.  There was no accompanying diagnosis.

Upon VA general medical examination in February 2000, x-rays 
of the veteran's shoulders were normal.  Upon VA joints 
examination also dated in February 2000, the veteran reported 
a gradual onset of arthralgia starting in approximately 1996.  
While the examiner indicated the veteran's shoulders were 
normal, he found the veteran had chronic shoulder discomfort.  

In the instant case, the veteran, a Persian Gulf veteran, has 
been found to have a 'qualifying chronic disability' for 
purposes of VA compensation.  Signs or symptoms which may be 
manifestations of an undiagnosed illness include, but are not 
limited to, muscle pain and joint pain. 38 C.F.R. § 3.317(b).  
As the disability at issue, i.e. a bilateral shoulder 
condition, does not have an established current medical 
diagnosis, it constitutes an undiagnosed illness due to the 
veteran's Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a).  While the Board notes that the veteran was at 
one time diagnosed with bursitis, the most recent medical 
evidence of record, i.e. the February 2000 VA examination, 
did not diagnose the veteran with bursitis or any other known 
diagnosis.  The veteran was simply diagnosed with chronic 
shoulder discomfort.  Based upon the foregoing, and affording 
the veteran all reasonable doubt, the Board finds that 
service connection for a bilateral shoulder condition as due 
to an undiagnosed illness, is warranted. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for muscle cramps, as a 
result of an undiagnosed illness, is granted.

Entitlement to service connection for a bilateral ankle 
condition, as a result of an undiagnosed illness, is granted.

Entitlement to service connection for a bilateral shoulder 
condition, as a result of an undiagnosed illness, is granted.  


REMAND

The veteran has also filed claims of entitlement to service 
connection for a back condition, a bilateral knee condition, 
a skin condition, and fatigue, to include as due to 
undiagnosed illnesses.  A preliminary review of the record 
reveals the matters are not ripe for appellate disposition.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  However, there has been no compliance with 
this law with respect to the aforementioned issues, as 
discussed in more detail below.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, while the RO indicated they readjudicated 
the veteran's claims in accordance with the VCAA in the July 
2001 supplemental statement of the case (SSOC), the veteran 
was never provided notice of the VCAA as mandated by the 
Court with respect to his service connection claims.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the service connection claims, to include as a result 
of his Gulf War service, what evidence VA will develop, and 
what evidence the veteran must furnish.  See Quartuccio, 
supra.   

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R.          § 3.159, clearly 
require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2.  Thereafter, the veteran's claims of 
entitlement to service connection for a 
back condition, a bilateral knee 
condition, a skin condition, and fatigue, 
to include as due to undiagnosed 
illnesses, should be readjudicated.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



